EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Marrone on 18 February 2022.

The application has been amended as follows: 
Claim 5 was filed as follows: 
A fume evacuation system comprising: 
a plurality of hoods configured to be coupled to a common air conduit, wherein each hood of the plurality of hoods is positioned at a respective metal working application, each hood comprising a structure comprises an inner deflector with a rounded edge creating an opening defined by a third diameter, the opening corresponding to a first sharp turn through which suctioned air flows defining a circuitous path for the components that, in operation, allows airborne components from the metal working applications to pass through each hood to the common air conduit and causes particulate matter from the metal working applications to cool; and 
an inlet tube arranged within each hood and configured to convey air components from the structure to the common air conduit, wherein each inlet tube has an edge defining a second diameter that is smaller than the third second diameter, the edge corresponding to a second sharp turn through which suctioned air flows through 

Claim 5 is newly amended as follows: 
A fume evacuation system comprising: 
a plurality of hoods configured to be coupled to a common air conduit, wherein each hood of the plurality of hoods is positioned at a respective metal working application, each hood comprising a structure comprises an inner deflector with a rounded edge creating an opening defined by a third diameter, the opening corresponding to a first sharp turn through which suctioned air flows defining a circuitous path for the components that, in operation, allows airborne components from the metal working applications to pass through each hood to the common air conduit and causes particulate matter from the metal working applications to cool; and 
an inlet tube arranged within each hood and configured to convey air components from the structure to the common air conduit, wherein each inlet tube has an edge defining a second diameter that is smaller than the third [[second]] diameter, the edge corresponding to a second sharp turn through which suctioned air flows through the circuitous path, and wherein each inlet tube comprises one or more baffles, each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit, wherein the inner deflector comprises a solid flat surface oriented perpendicular to a direction of air flowing into the hood, wherein the solid flat surface is defined by a fourth diameter greater than the second diameter at the opening of the inner deflector.

The Examiner notes that the inclusion of the word “second” was an apparent typographical error. 


Reasons for Allowance
The Examiner’s statement of reasons for allowance was included in the Final Rejection mailed on 13 January 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762